Name: Commission Directive 87/244/EEC of 23 April 1987 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs in respect of Olaquindox
 Type: Directive
 Subject Matter: nan
 Date Published: 1987-04-25

 Avis juridique important|31987L0244Commission Directive 87/244/EEC of 23 April 1987 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs in respect of Olaquindox Official Journal L 110 , 25/04/1987 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 23 P. 0124 Swedish special edition: Chapter 3 Volume 23 P. 0124 *****COMMISSION DIRECTIVE of 23 April 1987 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs in respect of Olaquindox (87/244/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Directive 87/243/EEC (2), and in particular Article 7 thereof, Whereas, in accordance with the Order of the President of the Court of Justice of the European Communities of 8 April 1987 in Case 65/87 R, measures should be taken to ensure that Carbadox has the status of an additive listed in Annex II to Directive 70/524/EEC pending the completion of the procedure of including it is Annex I to the said Directive or pending the judgment of the Court of Justice in that case; Whereas the same considerations apply in the case of Olaquindox; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 70/524/EEC under part J 'Growth promoters' the date '3. 12. 1986' in the column 'Period of authorization' against Item No 3 Olaquindox is hereby replaced by the date of '30. 11. 1987'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 23 April 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 270, 14. 12. 1970, p. 1. (2) See page 34 of this Official Journal.